DETAILED ACTION
The amendment filed December 8, 2020 has been entered.  Claims 1-25 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Further, the use of words such as “or”, “and/or”, and “optionally” in the claims creates optional “limitations” which are not required by the claims.  The broadest reasonable interpretation of a claim including optional language is that such said optional “limitations” are not required by the claim.  Therefore, where optional language appears in the claims, the prior art may meet the claim without disclosing all of the optional limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 6, 9, 12-13, 15, 17, 19-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Regarding claim 2, the word “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the word are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 5, the word “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the word are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed 
Regarding claim 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 17, “the main cabinet” lacks antecedent basis in the claims.
Regarding claim 19, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 20, the phrase "hinged-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  Claim 21 is rejected based on its dependence from claim 20.
Regarding claim 23, the phrases "such as" and “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16, 18-19 and 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2019/0143285 to Sang (Sang).
Regarding claim 1, Sang discloses a dispensing machine (title/abstract) for dispensing fluid products comprising elongated support means (cabinet 1) configured to support a plurality of removable containing units (ink supply devices 31 having bags 313) of the fluid products in a stationary manner along a longitudinal direction (see Fig. 1), wherein the elongated support means comprise a plurality of fixtures (brackets 32 which support devices 31) each shaped so as to receive and retain a coupling portion of said containing units (Fig. 1), the dispensing machine further comprising translation means (moving platform 2 arranged on rail 21 supported by platform 11) configured to allow moving a receptacle (bucket 23) disposed on the translation means substantially parallel to the longitudinal direction to delivery positions substantially vertically below said containing units (shown in Fig. 1) and metering means (scale 22) configured to meter a quantity of fluid product that is delivered from a containing unit to the receptacle in a delivery position corresponding to the respective containing unit ([0050]).

Regarding claim 3, Sang discloses the metering means comprise weighing means (scale 22) disposed on the translation means ([0050]) to receive, resting on said weighing means, the receptacle for receiving the delivered fluid products.
Regarding claim 4, Sang discloses a removal position (the position at which that platform stops after the container is filled with all desired products) where said receptacle is accessible to the operator, which is disposed in a median position of a dispensing zone (the positions under the dispensing units) with reference to said longitudinal direction (the removal position includes the median position of the dispensing zone).
Regarding claim 5, Sang discloses protection elements that shield said translation means from the operator and are provided with a door which can be opened by the operator in order to access said removal zone ([0049]; cover plate). 
Regarding claim 6, Sang discloses said slider comprises detection means ([0074]) configured to detect an identity code univocally associated with each of said containing units.
Regarding claim 7, Sang discloses delivery means (nozzle 318) for dispensing fluid product from the containing units.
Regarding claim 8, Sang discloses each of said containing units comprises a container (313) that contains the fluid product, and a body (shown in Fig. 3) to which the container is removably connected (Figs. 3 and 4), the body comprising a pump assembly (315), one or more 
Regarding claim 9, Sang discloses said translation means comprises drive means (motor 214) configured to interact (interaction occurs via controller 4 which operates the motor to move the platform to the desired containing unit location and actuates the pump to deliver the fluid) with a respective containing unit of said fluid product in order to command the delivery of the latter by selectively operating the pump assembly and one or more valve elements that are integrated in a body of said containing unit ([0096]-[0097]).
Regarding claim 10, Sang discloses the plurality of containing units supported by the elongated support means from which the fluid product is delivered are disposed in a dispensing zone (the zone in which the movable platform moves) and the machine further comprises a storage zone (the storage area located below platform 11; this space is configured such that it could store containing units and is outside the dispensing zone) configured to store a plurality of containing units of fluid products outside said dispensing zone.
Regarding claim 11, Sang discloses heating means and temperature sensor means ([0075]-[0076]), wherein said heating means are disposed in proximity to said storage zone in order to heat the containing units stored therein in response to the temperature detected by said temperature sensor means (the heating unit is located in the dispensing zone, but by proximity to the storage area, heat would transfer to the storage area as well).
Regarding claim 12, Sang discloses the dispensing means comprises actuation means (motor 214) associated with said translation means for moving said translation means along said longitudinal direction ([0058]).

Regarding claim 14, Sang discloses the coupling portion of the containing units has a shape mating with the shape of the fixtures so as to be insertable in, and completely detachable from, the fixtures (units 31 are shaped to mate with brackets 32 to be detachable therefrom; see Fig. 6).
Regarding claim 15, Sang discloses a spectrophotometer device (5) suitable to analyze the formulations to be delivered by said dispensing machine.
Regarding claim 16, Sang discloses a plurality of joined sectional modules (the device contains joined sectional modules; at least cabinet 1 and units 31), with a main module (1) comprising at least a dispensing zone (the portion of cabinet 1 below units 31).
Regarding claim 18, Sang discloses coverage means (cover plate) associated to the dispensing zone ([0049]) or to one or more storage zone(s) configured to store a plurality of said containing units of fluid products outside said dispensing zone (doors shown in Fig. 1 to form storage spaces below platform 11), said coverage means comprising shutters (doors) that are configured to reversibly close said dispensing zone or storage zone(s) in order to protect the containing units disposed therein ([0049]).

Regarding claim 23, Sang discloses a method of using a dispensing machine as in claim 1 for preparing user-defined formulations of fluid products ([0052] and [0096]-[0097]).
Regarding claim 24, Sang discloses a method for preparing a user-defined target formulation ([0052]) from a plurality of fluid products, the method comprising: (a) providing a plurality of fluid products each in a containing unit (31); (b) mounting the containing units of the fluid products to elongated support means (1) configured to support the plurality of containing units of the fluid products in a stationary manner along a longitudinal direction (Fig. 1); (c) placing a receptacle (23) intended for receiving fluid product from the containing units on translation means (2) configured to allow moving the receptacle substantially parallel to the longitudinal direction to delivery positions substantially vertically below said containing units (Fig. 1); (d) moving the receptacle via the translation means to a dispense position corresponding to a selected one of the containing units of fluid products ([0050]); (e) dispensing a quantity of the fluid product as metered by metering means from the selected containing unit into the receptacle ([0050], [0052] and [0096]-[0097]); (f) repeating steps (d) and (e) to produce the target formulation according to a user- defined recipe ([0098]).
Regarding claim 2, Sang discloses mounting the containing units of the fluid products to the elongated support means comprises inserting a coupling portion of said containing units in a corresponding fixture of said support means having a shape mating with the shape of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sang.
Regarding claim 17, Sang discloses the dispensing machine as in claim 16 (see above), wherein the main cabinet has a width of equal to or less than 2.0 m, a height of up to 2.0 m and/or a depth of equal to or less than 60 cm.  However, applicant has placed no criticality on this range of sizes for the main cabinet.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the main cabinet of Sang to have a width of equal to or less than 2.0 m, a height of up to 2.0 m and/or a depth of equal to or less than 60 cm since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04(IV)(A).  Changing the size of the main cabinet and the equipment housed therein does not change the function or operation of the machine and the machine could be designed at any desired size by one of ordinary skill in the art to allow for filling of larger or smaller containers, as desired.
.

Allowable Subject Matter
Claims 20 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited documents do not disclose, in combination with the claimed invention as a whole, a roll bar unit comprising an elongated rod extending parallel to said longitudinal direction and supported by brackets connected to a frame in a hinged manner so as to allow a movement of said roll bar unit between a lowered and a raised position, in which respectively said elongated .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062. The examiner can normally be reached M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        March 17, 2022